Citation Nr: 1621604	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  13-24 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for urethritis.

2.  Entitlement to service connection for hypertension due to herbicide exposure and as secondary service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for a skin disorder of the left lower extremity due to herbicide exposure (claimed as chloracne).

4.  Entitlement to service connection for pseudofolliculitis barbae (PFB).

5.  Entitlement to an initial rating higher than 10 percent for right knee strain with instability.

6.  Entitlement to an initial rating higher than 10 percent prior to March 16, 2011, and a rating higher than 30 percent thereafter, for coronary artery disease, 

7.  Entitlement to an initial compensable rating for bilateral hearing loss.

8.  Entitlement to a rating in excess of 20 percent for cortical cataracts prior to May 19, 2015, and a compensable rating for the disability thereafter, including whether the reduction of the 20 percent rating was proper.  

9.  Entitlement to a rating higher than 50 percent prior to October 9, 2015, and a rating higher than 70 percent thereafter, for posttraumatic stress disorder (PTSD).

10.  Entitlement to special monthly compensation (SMC) based on the loss of vision.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to February 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2008, October 2010, April 2013, July 2015, and February 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

In August 2015, the Veteran and his wife testified before the undersigned Veterans Law Judge during a hearing held at the Board's Office in Washington, D.C.  A transcript of this proceeding is of record.

Initially, the Board notes that claims for increased ratings for PTSD, diabetes mellitus, type II, and peripheral neuropathy of the right upper extremity, left upper extremity, right lower extremity, and left lower extremity were denied in an April 2013 rating decision.  In a December 2013 decision, the RO denied a claim regarding whether the reduction of the rating for residuals of prostate cancer from 100 percent to 10 percent from August 26, 2013, was proper.  Although the Veteran filed notices of disagreement (NODs) as to these issues and was issued statements of the case in August 2013 and April 2014, respectively, he did not submit a substantive appeal as to these claims.  See the Veteran's September 2013 written submission accepted in lieu of a substantive appeal (VA Form 9).  However, his testimony during August 2015 hearing raised informal claims for increased ratings for these service-connected disabilities.  The PTSD, diabetes mellitus, and peripheral neuropathy claims were subsequently adjudicated in the February 2016 rating decision.  To date, the Veteran has only filed a NOD for the PTSD claim, which is addressed further in the REMAND below.  The period to appeal for the remaining claims has not yet expired.

In addition to the claim for a rating higher than 10 percent for residuals of prostate cancer raised during the August 2015 Board hearing, the Veteran raised informal claims for service connection for hemorrhoids, as secondary to his service-connected residuals of prostate cancer, and a gastrointestinal disability (claimed as intestinal metaplasia, gastritis, and H. pylori infection) in August 2015.  He raised another informal claim for SMC at the housebound rate in an October 2014 correspondence.  In April 2016, the Veteran also raised informal claims for an increased rating for tinnitus and an earlier effective date for the grant of service connection for the disability.  These claims have not been adjudicated by the RO in the first instance.  As the Board does not have jurisdiction over these claims, they are referred to the originating agency for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

In the following decision, the Board addresses the claim for service connection for urethritis; the remaining claims on appeal are addressed in the REMAND that follows the ORDER section of the decision below.


FINDING OF FACT

During the August 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he desires to withdraw his appeal for entitlement to service connection for urethritis.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for urethritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).


During the August 2015 hearing, the Veteran requested the issue of entitlement to service connection for urethritis be withdrawn.  Accordingly, the Board does not have jurisdiction to review this aspect of the Veteran's appeal, and the issue must be dismissed.


ORDER

The appeal for entitlement to service connection for urethritis is dismissed.


REMAND

Additional development is needed before a decision can be reached regarding the remaining claims on appeal.

Review of the evidence currently of record indicates that not all of the Veteran's medical records have been obtained. Specifically, the RO indicated in the February 2016 rating decision that it reviewed the Veteran's VA treatment records dated through February 2016.  However, the evidence currently of record only includes his VA medical records dated up until August 2015.  As not all potentially pertinent evidence is currently before the Board, a remand is needed in order to obtain the Veteran's outstanding VA treatment records.

Hypertension

Regarding the hypertension claim, the Veteran claims that his diagnosed hypertension is due to in-service exposure to herbicide or, in the alternative, caused or aggravated by his service-connected diabetes mellitus.  In a January 2008 VA examination report, a VA examiner opined that the Veteran's hypertension was not secondary to his diabetes mellitus.  However, the examiner did not provide any rationale to support this opinion, and thus, the opinion is inadequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions).  A remand is needed in order to afford the Veteran another examination and obtain a etiological opinion for this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes the effort to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate).

Skin Disorder of the Left Lower Extremity and PFB Claims

The Veteran claims that he currently has chloracne of the left lower extremity due to in-service herbicide exposure, and that his diagnosed PFB had its onset during service.  He testified during the August 2015 hearing that he first noticed a rash on his left leg in 1971 or 1972 that has progressively worsened.  He also claims that he was allowed to maintain a light beard during service due to problems shaving.   In this regard, his service treatment records do not document any skin symptomatology on the Veteran's face but include an August 1971 record that shows he received treatment for a rash on his stomach.  A December 1971 record shows he sought treatment for sloughing of the skin on his right hand and was noted to have used a caustic cleaner.  Post-service VA records reflect a current diagnosis of PFB and findings from an October 2009 skin biopsy indicating a diagnosis of Becker's nevus of the left thigh.  Additional VA records also include his August 2015 reports of a rash on his left and/or right thigh and indicate he was referred for a dermatology consultation.  However, it is unclear from this evidence the exact nature of all of his current skin disorders and whether the claimed disorders began during or are etiologically related to service.  Thus, the Veteran must be afforded a VA examination to determine the onset and etiology of all skin disorders that have been present during the period of the claims.

Right Knee Disability, Coronary Artery Disease, and Bilateral Hearing Loss

The Veteran has not been provided an examination to determine the current degree of severity of his right knee disability, coronary artery disease or bilateral hearing loss since 2011.  Therefore, current examinations of these disabilities are in order.


Cataracts, SMC, and PTSD 

In the July 2015 rating decision, the RO denied the Veteran's claims for entitlement to SMC benefits based on the loss of vision, denied the claim for rating higher than 20 percent for cortical cataracts, and instead assigned a noncompensable rating for the eye disability.  Thereafter, in August 2015, the Veteran submitted an NOD as to these denied claims.  Similarly, in a February 2016 rating decision, the RO denied the claim for a rating higher than 50 percent for PTSD prior to October 9, 2015, and assigned a 70 percent rating effective from that date.  The Veteran filed an NOD as to the ratings assigned for his service-connected PTSD in April 2016.  The RO has not provided the Veteran with SOCs in response to the August 2015 and April 2016 NODs.  Because the NODs placed the issues in appellate status, the matters must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should provide the Veteran with an SOC for the issues of entitlement to SMC for loss of vision and entitlement to higher ratings for service-connected cortical cataracts (to include restoration of a 20 percent rating) and PTSD.  If the Veteran perfects the appeal, the RO or the AMC should ensure that all indicated development is completed before the issues are certified for appellate consideration.

2.  Undertake appropriate action to obtain any other outstanding evidence pertinent to the claims, to include the Veteran's VA treatment records dated from August 2015 to the present.

3.  After all records development has been completed, afford the Veteran an examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's hypertension.  All pertinent evidence of record must be made available and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and review of the evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension originated in or is otherwise etiologically related to service, to include in-service herbicide exposure, and if not, an opinion as to whether the disorder was caused or permanently worsened by his service-connected diabetes mellitus, type II.  

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The Veteran must also be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of his diagnosed PFB and all skin disorders of his left lower extremity that have been present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and review of the evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PFB originated in or is otherwise etiologically related to service

For each skin disorder of the left lower extremity that has been present during the period of the claim, to include Becker's nevus, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service, to include in-service exposure to herbicides or other chemicals.  

In providing the requested opinions, the examiner must address the in-service skin symptomatology documented in the Veteran's service treatment records.  The examiner must also consider the Veteran's statements regarding the onset and progression of the claimed disorders and assume that he is a reliable historian. 

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

5.  The RO or the AMC should also afford the Veteran examinations to determine the current degree of severity of his service-connected right knee disorder, bilateral hearing loss, and coronary artery disease.  The RO or the AMC should ensure that the examiners provide all information required for rating purposes.



6.  The RO or the AMC should also undertake any other development it determines to be warranted.

7.  Then, the RO or the AMC should readjudicate the issues remaining on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


